Mark Choate, AK #8011070
Jon Choate, AK #1311093
CHOATE LAW FIRM LLC
424 N. Franklin Street
Juneau, Alaska 99801
Tel: (907) 586-4490
Fax: (206) 424-9705
Email: lawyers@choatelawfirm.com

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

MICHAEL BRAKES,

               Plaintiff,
vs.

JAMES RIVER INSURANCE
COMPANY; RASIER LLC, and UBER                       Case No. 1:21-CV-00002-HRH
TECHNOLOGIES

               Defendants.


 PLAINTIFF’S STATUS REPORT ON PREPARATION OF A SCHEDULING
              AND PLANNING CONFERENCE REPORT

       Plaintiff, MICHAEL BRAKES, through counsel the CHOATE LAW FIRM provides the
following status report on preparation of a Scheduling and Planning Conference Report. Plaintiff’s
counsel has prepared a draft report and just circulated it to defense counsel. Counsel are expected to
meet in the next 3 days and will have a report to the court by the end of this week.




PLAINTIFF’S STATUS REPORT
Brakes v. James River Insurance Company, et al., Case No. 1:21-cv-00002 -HRH
Page 1 of 2

      Case 1:21-cv-00002-HRH Document 16 Filed 04/12/21 Page 1 of 2
        Dated this 12th day of April, 2021 at Juneau, Alaska.


                                                      CHOATE LAW FIRM LLC
                                                      Attorneys for Plaintiff

                                                      By:________________________________
                                                            Mark Choate 8011070

Certificate of Service

I hereby certify the foregoing document
was served on counsel of record this
 12th day of April, 2021 via CMECF:

Mark P. Scheer, #8807153                              Attorneys for Defendant James River
Scheer.Law                                                   Insurance Company
2101 Fourth Avenue, #830
Seattle, WA. 98121
Tel: (206) 800-4070
Fax:(206) 490-0866
Email: mark@scheer.law
Email: joeh@scheer.law

B. Otis Felder, #511081                               Attorneys for Defendants Raiser LLC &
Wilson, Elser, Moskowitz, Edelman & Dicker LLP               Uber Technologies
555 South Flower Street #2900
Los Angeles, CA. 90071
Tel: (213) 443-5100
Fax: (213) 443-5101
Email: otis.felder@wilsonelser.com


/s/ Janet A. MacNeill
__________________________________
Choate Law Firm LLC




PLAINTIFF’S STATUS REPORT
Brakes v. James River Insurance Company, et al., Case No. 1:21-cv-00002 -HRH
Page 2 of 2

      Case 1:21-cv-00002-HRH Document 16 Filed 04/12/21 Page 2 of 2
